DETAILED ACTION
This action is made in response to the request for continued examination filed on February 28, 2022. This action is made non-final.
Claims 20-27, 35, 36, 38-41, 43, 45, and 47-50 are pending. Claims 16-19 and 28-34 were previously cancelled. Claims 37, 42, 44, and 46 are presently cancelled. Claims 47-50 are newly added. Claims 20, 21, 23-27, 35, 36, 38-41, 43, and 45 have been amended. Claims 20, 35, and 43 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (USPPN: 2005/0100131; hereinafter Busch).	
	As to claim 20, Busch teaches A medical device (e.g., see Title) comprising:
	a receiver configured to receive signals indicating medical training levels of users (e.g., see [0019] teaching sensors for receiving training levels of a current user);
	a display (e.g., see [0020] teaching a display); and
	a processor configured to: in response to the receiver receiving a first signal indicating a medical training level of a user, cause the display to output one or more first user interface elements in a first arrangement (e.g., see [0021]-[0041] teaching in response to determining the skill level of a user, dynamically adjusting the user interface of the display);
	determine interactions of the user with the medical device (e.g., see [0028] teaching identifying functions rarely used by the user); and
	in response to the receiver receiving a second signal indicating the medical training level of the user or a different user, and by analyzing the interactions: cause the display to output one or more second user interface elements; or cause the display to output the one or more first user interface elements in a second arrangement that is different than the first arrangement (e.g., see [0020]-[0041] wherein in response to determining the current user, presenting a dynamic user interface having varying accessible features/functionalities based on a skill level, wherein it is determined which functions are rarely used by a user (i.e., analyzing interactions of the user). It is noted that Busch, having taught a dynamic interface based on a current user skill level, teaches multiples instances of receiving a signal indicating medical training level of a user or a different user since the “current time” is necessarily a constantly changing factor and the system can detect different users at said time and a user interface is correspondingly changed in response. See also [0020] teaching detecting multiple users of different profiles).

	As to claim 21, the rejection of claim 20 is incorporated. Busch further teaches wherein the first signal is received from a computing device associated with the user or an identification badge associated with the user (e.g., see [0019] teaching various badges, tags, passwords, etc. to identify a user).  

	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 35, 38-40, 43, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch, as applied above, and in further view of Snyder et al. (USPN: 6,370,428; hereinafter Snyder).
	As to claim 22, the rejection of claim 20 is incorporated. While Busch teaches users of a plurality of different medical training levels, Busch fails to explicitly teach wherein the user is a nurse, an ultrasound technician, or a medical doctor.
 wherein the user is a nurse, an ultrasound technician, or a medical doctor (e.g., see 1:37-43 of Snyder teaching a plurality of different people including doctors, nurses, hospital staff and/or other technicians trained in defibrillation).  Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 23, the rejection of claim 20 is incorporated. While Busch teaches a dynamic user interface for a medical device used for treating patients, Busch fails to explicitly teach wherein a user interface element of the one or more first user interface elements indicates an electrocardiogram (ECG) of the individual.
	However, in the same field of endeavor of dynamic medical devices, Snyder teaches wherein a user interface element of the one or more first user interface elements indicates an electrocardiogram (ECG) of the individual (e.g., see 5:3-5, 9:43-46 of Synder teaching an interface option related to an ECG of the individual). Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 24, the rejection of claim 20 is incorporated. Busch teaches a dynamic user interface for a medical device used for treating patients and further teaches the customized menus provide graduated access to the system for the purposes of treatment (e.g., see [0035]). However, for the purposes of compact prosecution, Snyder, in the same field of endeavor of dynamic medical devices,  explicitly teaches further comprising: an input device configured to detect a selection of the user interface element by the user and a treatment component configured to output a therapy to an individual in response to the selection (e.g., see 5:22-25 teaching a shock button wherein upon selection initiates the delivery of a defibrillation pulse (i.e., treatment component)).  Accordingly, it would e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 25, the rejection of claim 24 is incorporated. Snyder further teaches wherein the therapy comprises administering a drug or an electrical shock to the individual (e.g., see 5:22-25 teaching a shock button wherein upon selection initiates the delivery of a defibrillation pulse).  

	As to claim 26, the rejection of claim 20 is incorporated. While Busch teaches a dynamic user interface for a medical device used for treating patients, Busch fails to explicitly teach wherein a user interface element of the one or more first user interface elements is associated with treating a patient population 
	However, in the same field of endeavor of dynamic medical devices, Snyder teaches wherein a user interface element of the one or more first user interface elements is associated with treating a patient population (e.g., see 2:67, 3:20-27, 5:22-25 of Snyder teaching a shock button for delivering a treatment to a patient based on environmental characteristics that represent the patient population/user population).  Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 27, the rejection of claim 20 is incorporated. Busch teaches a speaker for providing commands (e.g., see [0039]) and further teaches the system is for the purpose of treatment. However, for the purposes of compact prosecution, Snyder, in the same field of endeavor of dynamic medical devices, explicitly teaches further comprising: a speaker configured to output audio instructions associated with treating an individual (e.g., see 5:5, 6:30 teaching a speaker for providing audible prompts for treating the individual). Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 35, Busch teaches A method performed by [a defibrillator] (e.g., see [0014]) the method comprising:
	a receiver, [by a receiver of the defibrillator], a first signal indicating medical training level of a user (e.g., see [0019] teaching sensors for receiving training levels of a current user);
	outputting, on a display [of the defibrillator], a first user interface element in response to the receiving of the first signal (e.g., see [0021]-[0041] teaching in response to determining the skill level of a user, dynamically adjusting the user interface of the display); and
	determining, by a processor [of the defibrillator], interactions of the user with the [defibrillator] (e.g., see [0028] teaching identifying functions rarely used by the user); and
	receiving, by the receiver, a second signal indicating the medical training level of the user or a different user; outputting, on the display, in response to the receiving of the second signal, and by analyzing the interactions, a second user interface element that is different than the first user interface element (e.g., see [0020]-[0041] wherein in response to determining the current user, presenting a dynamic user interface having varying accessible features/functionalities based on a skill level, wherein it is determined which functions are rarely used by a user (i.e., analyzing interactions of the user). It is noted that Busch, having taught a dynamic interface based on a current user skill level, teaches multiples instances of receiving a signal indicating medical training level of a user or a different user since the “current time” is necessarily a constantly changing factor and the system can detect different users at said time and a user interface is correspondingly changed in response. See also [0020] teaching detecting multiple users of different profiles).
	While Busch teaches a dynamic interface of a medical device, Busch fails to explicitly teach a defibrillator.
	However, in the same field of endeavor of dynamic medical devices, Snyder teaches a defibrillator (e.g., see Fig. 3 teaching a defibrillator with a receiver, display, and controllerl). Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

	As to claim 38, the rejection of claim 35 is incorporated. Busch further teaches wherein the first signal is received from a computing device associated with the user or an identification badge associated with the user (e.g., see [0019] teaching various badges, tags, passwords, etc. to identify a user).  

	As to claim 39, the rejection of claim 35 is incorporated. Busch further teaches refraining from outputting, on the display, at a time of the outputting of the first user interface element, a third user interface element associated with a different medical training level than the medical training level (e.g., see [0021] wherein only those controls that a user can perform, based on their skill level, is presented. As such, users with different skill levels are presented with at least one different control (i.e., an element is refrained from being output)).

	As to claim 40, the rejection of claim 39 is incorporated. Busch further teaches the user being a first user, the medical training level being a first medical training level, and the method further comprising: receiving a third signal indicating a second medical training level of a second user, the second medical training level being the different medical training level; and in response to the receiving of the third signal, outputting, on the display, the second user interface element (e.g., see [0021]-[0041] wherein in response to determining the current user, presenting a dynamic user interface having varying accessible features/functionalities based on the user skill level. It is noted that Busch, having taught a dynamic interface based on a current user skill level, teaches multiples instances of receiving a signal indicating medical training level of a user or a different user since the “current time” is necessarily a constantly changing factor and the system can detect different users at said time and a user interface is correspondingly changed in response. See also [0020] teaching detecting multiple users of different profiles).

	As to claim 43, the claim is directed to the defibrillator implementing the method of claim 35 and is similarly rejected.

	As to claim 50, the rejection of claim 20 is incorporated. Busch teaches identifying interactions rarely used by a user (e.g., see [0028]). However, Busch fails to explicitly teach determining the interactions comprises determining a sequence of the interactions most used by the user; and causing the display to output the one or more second user interface elements or the one or more first user interface elements in the different arrangement is based on the sequence of the interactions most used by the user.
	However, in the same field of endeavor of dynamic medical devices, Snyder teaches determining the interactions comprises determining a sequence of the interactions most used by the user (e.g., see 9:35-43, 60-67 determining interactions includes determining keys frequently pressed); and causing the display to output the one or more second user interface elements or the one or more first user interface elements in the different arrangement is based on the sequence of the interactions most used by the user (e.g., see 9:35-10:5 wherein the user interface is altered based on the frequency and usage pattern of operation). Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level (e.g., see 1:5-7, 35-43 of Snyder).

Claims 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch and Snyder, as applied above, and in further view of Kiani et al. (USPPN: 2011/0001605; hereinafter Kiani).
	As to claim 47, the rejection of claim 43 is incorporated. Busch teaches a dynamic user interface for a medical device used for treating patients and further e.g., see [0035]).
	Snyder teaches a circuit configured to output an electrical shock (e.g., see Fig. 3 teaching an electrical shock output to a patient); and an electronic communication medium configured to receive location information associated with a location of the defibrillator (e.g., see 2:65-67, 3:20-27, 7:50-55 teaching identifying different environmental characteristics, including location), set an electrical power of the electrical shock to a level associated with treating a pediatric patient (e.g., see 3:57-61, 6:51-57 wherein the electrical shock level is adjusted downward for pediatric patients); and cause the circuit to output the electrical shock at the level associated with treating the pediatric patient (e.g., see 3:57-61, 6:51-57 wherein the electrical shock level is adjusted downward for pediatric patients).	
	While Snyder teaches determining environmental characteristics that represent the patient population, user population, and possible circumstances for configuring a defibrillator and further teaches that the geographic location of the defibrillator is an environmental characteristic (e.g., see 2:67, 3:20-27) and further teaches using different defibrillation energy levels based on the patient population (e.g., see 3:57-61, 6:51-57), Snyder fails to explicitly teach determine that the location of the defibrillator is in an area directed towards pediatric medical care.
	However, in the same field of endeavor of configurable medical devices, Kiani teaches determine that the location of the defibrillator is in an area directed towards pediatric medical care (e.g., see [0012], [0264], [0269] teaching determining the location of a medical device and applying location-based rules for configuring the medical device, wherein alarm rates for the pulse rates of neonates are set differently than those of adults. See also 6:51-57 of Snyder specifically teaching energy levels of a defibrillator being set differently for pediatric, adult, and geriatric patients). Accordingly, it would have been obvious to modify Busch-Snyder in view of Kiani in order to take location-based action for configuring a medical device (e.g., see [0008] of Kiani).

As to claim 48, the rejection of claim 35 is incorporated. Busch teaches a dynamic user interface for a medical device used for treating patients and further teaches the customized menus provide graduated access to the system for the purposes of treatment (e.g., see [0035]).
	Snyder further teaches detect a location of the defibrillator (e.g., see 2:65-67, 3:20-27, 7:50-55 teaching identifying different environmental characteristics, including location); setting an electrical power of the electrical shock to a level associated with treating the patient population (e.g., see 3:57-61, 6:51-57 wherein the electrical shock level is adjusted based on the patient population); and outputting the electrical shock to an individual, the electrical shock having the electrical power (e.g., see 3:57-61, 6:51-57 wherein the electrical shock level is adjusted based on the patient population). Accordingly, it would have been obvious to modify Busch in view of Snyder to provide for a configurable medical device regardless of a user’s skill level and based on environmental characteristics of the medical device (e.g., see 1:5-7, 35-43 of Snyder).	
	While Snyder teaches determining environmental characteristics that represent the patient population, user population, and possible circumstances for configuring a defibrillator and further teaches that the geographic location of the defibrillator is an environmental characteristic (e.g., see 2:67, 3:20-27) and further teaches using different defibrillation energy levels based on the patient population (e.g., see 3:57-61, 6:51-57), Snyder fails to explicitly teach determine that the location of the defibrillator is in an area directed towards pediatric medical care.
	However, in the same field of endeavor of configurable medical devices, Kiani teaches determine that the location of the defibrillator is in an area directed towards pediatric medical care (e.g., see [0012], [0264], [0269] teaching determining the location of a medical device and applying location-based rules for configuring the medical device, wherein alarm rates for the pulse rates of neonates are set differently than those of adults. See also 6:51-57 of Snyder specifically teaching energy levels of a defibrillator being set differently for pediatric, adult, and geriatric patients). Accordingly, e.g., see [0008] of Kiani).

	As to claim 49, is drawn to a broader limitation as recited in claim 47 and is similarly rejected.
 
Claims 36, 41, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch, Snyder and Kiani, as applied above, and in further view of Naftolin (USPPN: 2013/0078976; hereinafter Naftolin).
	As to claim 36, the rejection of claim 49 is incorporated. Busch-Snyder-Kiani teaches a speaker (e.g., see [0039] of Busch and 5:5 of Snyder), wherein Snyder teaches audio instructions being associated with treating the individual (e.g., see 5:5, 6:30 teaching a speaker for providing audible prompts for treating the individual),
	wherein the processor is further configured to: determine that the location of the medical device is within a particular environment (e.g., see [0012], [0264], [0269] of Kiani teaching determining the location of a medical device and applying location-based rules for configuring the medical device).
	Busch-Snyder-Kiani fail to teach in response to determining that the location of the medical device is within the particular environment, causing the speaker to output the audio instructions at a particular volume.
	However, in the same field of endeavor of configurable devices, Naftolin teaches in response to determining that the location of the [medical] device is within the particular environment, causing the speaker to output the audio [instructions] at a particular volume (e.g., see [0040], [0042] wherein in response to determining a device is within a particular environment, adjusting the audio indicators at differing volumes. See rejection above wherein Snyder-Kiani teach location of a medical device and audio instructions). Accordingly, it would have been obvious to modify Busch-Snyder-Kiani in view of Naftolin to take into consideration noisier environments when trying to alert the user (e.g., see Abstract of Naftolin).

As to claim 41, the claim is directed to the method implemented on the device of claim 36 and further recites the audio instructions being associated with administering the electrical shock to the individual (e.g., see 5:5-10 of Snyder wherein the audio prompt includes instructions for shocking the individual) and is similarly rejected.

	As to claim 45, the claim is directed to the defibrillator of the medical device of claim 36 and is similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179